Citation Nr: 1747980	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-08 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent from December 10, 2009 to November 18, 2016 and in excess of 70 percent beginning on November 18, 2016 for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2008 to September 2008, with service in the Oklahoma National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO jurisdiction has since been changed to St. Paul, Minnesota.

The June 2010 rating decision granted service connection for major depressive disorder, assigning a rating of 10 percent effective December 21, 2009.  In response to the April 2011 notice of disagreement, the RO issued a February 2012 rating decision in which it acknowledged clear and unmistakable error in the June 2010 rating decision.  In the February 2012 rating decision, the RO assigned a new rating and an earlier effective date of 30 percent effective December 10, 2009.

The Board previously remanded this matter in February 2017 for further development.  Thereafter, in pertinent part, an April 2017 rating decision increased the Veteran's evaluation of service-connected major depressive disorder to 70 percent, effective November 18, 2016.  Additionally, a separate April 2017 rating decision granted entitlement to individual unemployability (TDIU) effective May 23, 2016.  Another rating decision, also issued in April 2017, awarded an earlier effective date of December 10, 2009, for the award of TDIU.  This is considered a full grant of benefits and the issue is no longer before the Board for adjudication.

In March 2017, the Veteran submitted an Intent to File a Claim for Compensation and Pension.  As such, the appropriate application to file for the benefit should be provided to the Veteran by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).



FINDINGS OF FACT

1.  For the period from December 10, 2009 through November 18, 2016, the Veteran's major depressive disorder manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with symptoms such as routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood and anxiety.

2.  For the period beginning on November 18, 2016, the Veteran's major depressive disorder manifested in occupational and social impairment with deficiencies in most areas such as work, school family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent from December 10, 2009 to November 18, 2016 and in excess of 70 percent from November 18, 2016 forward for service-connected major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See April 2010 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, Social Security Administration (SSA) and VA treatment records were associated with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history of the Veteran's depressive disorder and provided a detailed analysis to support the conclusion reached regarding employability.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

While the Board acknowledges the representative's September 2017 request for a new examination due to worsening of the Veteran's symptoms, the Board does not find another examination is necessary prior to adjudicating this claim.  A Disability Benefits Questionnaire was completed as recently as March 2017 and the subsequent medical treatment records do not reflect a worsening of symptoms following that examination nor has the Veteran alleged worsening of specific symptoms.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Depressive Disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to major depressive disorder is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).  Under these criteria, a 30 percent evaluation is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although major depressive disorder is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's major depressive disorder are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's major depressive disorder that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks)1 or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

Turning to the medical evidence of record for the entire period at issue, a May 2010 VA examination reported the Veteran was single, after a recent break up with his girlfriend with whom he had daughter, had a close relationship with his mother but did not talk to his sibling as much post military service.  The Veteran reported being involved in church activities and attending every Sunday.  He had a good relationship with church members.  The Veteran's mental status examination was normal, having no homicidal ideations, normal judgment and abstract thinking as well as normal memory.  The examiner indicated the Veteran seemed overly focused on being diagnosed with PTSD and had some exaggerated symptoms, including description of his nightmares.  However, the examiner did find that the Veteran occasionally had some interference in performing activities of daily living because of depressed mood.  Moreover, his psychiatric symptoms were mild or transient but caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  

July 2010 VA mental health treatment notation reported the Veteran was "down" but not suicidal.  In August 2010, he increased his medication then reported feeling very irritable.  Additionally, he reported staying on the couch in his house with poor energy.  He had impaired insight, judgment and impulse control with a little depressed mood.  A September 2010 VA mental health treatment notation reported anxiety symptoms with no suicidal or ideations, nor any delusions or hallucinations.  Moreover, the Veteran's concentration was good as well as comprehension, memory and insight.  Thereafter, an October 2010 mental health treatment notation stated the Veteran was not feeling depressed.  He was sleeping okay with medication but he had gained twenty pounds and had vivid dreams as a result of the medication.  His mood was good and he denied hallucinations or delusions as well as denied being homicidal or suicidal.  Moreover, his insight was good and his judgment was intact.

In his April 2012 Notice of Disagreement, the Veteran indicated he felt the previous VA examiner was prejudiced in her decision regarding his psychological state.  He further stated that everyone around him pushed him to get up and get dressed so he could make his appointment.  This included showering, shaving and pretending to not be depressed when he was speaking with the therapist.  As such, he felt that the rating assigned relying on the examination report was not an accurate description of his true functioning at that time.

VA treatment notations from January 2013 to February 2017 continued to report a diagnosis of major depression.  Throughout the treatment notes, the Veteran's mood seemed depressed and his affect was flat.  At times, he became agitated when talking about trauma and trauma symptoms.  He denied homicidal or suicidal ideations and his recent and remote memory were intact.  His insight seemed good and judgment as to safety and self-care seemed fully intact.  Additionally, irritability was endorsed throughout the treatment notations with anxiety and intermittent panic attacks.  

A February 2013 VA mental health notation found the Veteran's appearance was normal as well as his behavior.  His affect and mood were anxious but his thought processes and content were normal.  He had no auditory or visual hallucinations and was given a GAF score of 55.  An April 2013 treatment notation diagnosed the Veteran with major depression, recurrent moderate with panic disorder with agoraphobia.  His affect was sad, anxious and his mood was euthymic but his thought process and content were normal as well as his insight and judgment.  A GAF score of 55 was assigned again.

Treatment records for 2014 continue to show a diagnosis of depression with no suicidal or homicidal ideations reported.  He did receive some substance abuse counseling as well.  An April 2014 mental health notation found the Veteran's thought processes and content were normal but his affect was sad and his mood was irritable and anxious.  He had no hallucinations or delusions and no evidence of homicidal or suicidal ideations.  Moreover, his judgment and insight were good.  A GAF of 62 was assigned.

The Veteran presented to an August 2015 VA treatment session with a cooperative attitude but depressed mood.  His affect was within normal limits and denied delusions and hallucinations.  His concentration was good; abstraction was good as well as memory.  His insight and judgment was fair.  A GAF score of 62 was assigned.  An April 2016 treatment notation shows the Veteran endorsed "pretty bad depression" but also stated he had every reason to be happy in that he has enough money, cars, a good relationship with his wife, and gets to see his children.  However, he felt depressed and was willing to try medication.  A May 2016 treatment notation reported severe depression with the Veteran stating he would rather be dead.  Although, he denied suicidal thoughts at the time.  He did feel hopeless and helpless.  

In November 2016, the Veteran scored a 46 on a Beck Depression test, which is indicative of a major depressive episode.

In December 2016, the Veteran reported fleeting suicidal thoughts on a daily basis but with no intent or plan.  He reported making a suicide attempt a year or two ago to overdose on street drugs and was hospitalized.  Again in December 2016, the Veteran reported staying in his bed at all times and did not care if he showered.  His sleep was fair but sleep maintenance was poor.  He would have nightmares and panic attacks at times, especially when driving.  The Veteran also reported difficulty with his job and dislike for being around people.

A March 2017 Disability Benefits Questionnaire found the Veteran's major depressive disorder was severe based on medical records from 2016.  Significant cognitive decline was found from 2013 to 2016 as well as memory issues which both contributed to occupational difficulties including ability to follow directions, poor organization, coping with coworkers and supervisors (due to withdrawal), fatigue (due to sleep issues) and loss of motivation.  As such, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood were found.  Socially, the Veteran reported being married for about 5 to 6 years and having two children.  However, the children had been removed by the State of Oklahoma and lived with his mother-in-law.  He had occasional contact with them.  Occupationally, he worked as a cook following service in the National Guard but he was having difficulty keeping up and relying on coworkers too much so he recently left the job.  The examiner found the Veteran had symptoms including depressed mood, anxiety, suspiciousness, panic attacks more than one a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stress circumstances, including work like settings.

Another Disability Benefits Questionnaire was completed in March 2017.  While the examiner also found the Veteran's major depressive disorder was severe, in contrast to the previous examiner's opinion, this examiner found the Veteran had total occupational and social impairment.  Specifically, the Veteran endorsed symptoms including depressed mood, anxiety, panic attacks that occur weekly or less, near continuous panic or depression, chronic sleep impairment, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and impaired impulse control.  The examiner found the Veteran's symptoms would make him unable to communicate effectively and coherently with coworkers and would be unable to remember or follow instructions.  He would be unable to use good judgment and to even make routine decisions.  He was also unable to show insight or think abstractly.  He had extreme difficulty and attention and concentration and was unable to interact effectively with other people including coworkers and customers.  His anger, irritability and impatience would not allow him to work with others.  Because of his depression and sleep problems, the Veteran was fatigued most of the time and unable to be consistent in attendance or to follow a regular schedule.

The evidence of record from December 10, 2009 through November 18, 2016 describes the Veteran's overall disability picture, including the frequency, duration and severity of the symptoms as moderate.  Here, the May 2010 VA examiner found the Veteran's psychiatric symptoms were mild or transient but did cause occupational and social impairment with decrease in work efficiency and occupational tasks during periods of significant stress only.  The Board acknowledges that in the Veteran's April 2012 Notice of Disagreement, he contended that the May 2010 VA examination report was not an accurate description of his true psychological state.  However, the Board has reviewed the May 2010 VA examination report in conjunction with the available treatment records and finds it to be consistent with the findings reported in the Veteran's treatment records.  Importantly, no suicidal or homicidal ideations nor delusions or hallucinations were reported during the period at issue.  The Veteran's insight and judgment remained normal; however, irritability was endorsed throughout the Veteran's treatment notations.  At times, his affect was sad and anxious with a euthymic mood.  However, the GAF scores from the period at issue range from 55 to 62, which describe moderate symptoms of major depressive disorder.  

A rating of 50 percent is not warranted prior to November 18, 2016, because the evidence of record does not indicate the Veteran had occupational and social impairment with reduced reliability and productivity.  Moreover, panic attacks more than one a week were not indicated nor did the Veteran show signs of impaired judgment or impaired abstract thinking.  Similarly, the criteria are not met or approximated for a 70 or 100 percent rating.  

However, in November 18, 2016, there is evidence that the Veteran's major depressive disorder significantly worsened.  Specifically, the Beck score in November 2016 was indicative of a major depressive episode and the Veteran reported fleeting suicidal thoughts on a daily basis with no intent or plan in December 2017.  Moreover, the March 2017 examiner found a significant cognitive decline and opined the Veteran had occupational and social impairment with deficiencies in most areas.  Occupationally, the Veteran was found to be totally impaired.  Taken together, the totality of the objective medical evidence of record supports occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds the symptoms described in the record more closely describes the rating criteria of 70 percent beginning on November 18, 2016 but not higher.  

In so finding, the Board acknowledges that one of the March 2017 examiners found the Veteran had a total occupational and social impairment.  However, the examiner appeared to focus heavily on the Veteran's total occupational impairment but not the Veteran's social impairment.  While the Veteran had extreme difficulty in interacting effectively with coworkers and customers, je was married for 5 to 6 years and had two children with whom he had occasional contact.  These social relations, even if limited, belie the notion of the Veteran having total social impairment.  To the extent, the Veteran had total occupational impairment during this time period, the Board notes he has been granted a separate award of TDIU, effective December 10, 2009, which accounts for such symptoms.

For these reasons, a 30 percent rating, but no higher, is supported from December 10, 2009 through November 18, 2016 and a 70 percent rating, but no higher, beginning on November 18, 2016 for the Veteran's service-connected major depressive disorder is supported.


ORDER

An initial disability rating in excess of 30 percent from December 10, 2009 to November 18, 2016 and in excess of 70 percent beginning on November 18, 2016 for service-connected major depressive disorder is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


